NO. 07-02-0236-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                   MARCH 10, 2003

                         ______________________________


                           BARRY D. YOUNG, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

          NO. 2001-475909; HONORABLE LARRY B. “RUSTY” LADD, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


      Appellant Barry D. Young was convicted of driving while intoxicated, second offense.

The trial jury assessed his punishment at confinement in the Lubbock County Jail for 365

days and a $1,000 fine. He timely perfected an appeal from his conviction.




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
      On February 24, 2001, we received appellant’s motion to withdraw and dismiss his

appeal. His attorney joined in that motion. Because appellant’s motion meets all the

requirements of Texas Rule of Appellate Procedure 42.2(a) and because this court has not

delivered its decision before receiving appellant’s motion, the motion must be, and is

hereby, granted.


      Having dismissed the appeal at appellant’s request, no motions for rehearing will

be entertained, and our mandate will issue forthwith.



                                               John T. Boyd
                                               Senior Justice

Do not publish.




                                           2